Citation Nr: 1528305	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-02 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for atherosclerosis.

2.  Entitlement to service connection for inguinal hernia.

3.  Entitlement to special monthly compensation (SMC) on the basis of a need for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to December 2011.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran had a personal hearing with the undersigned in April 2015.


FINDINGS OF FACT

1.  The Veteran's atherosclerosis and inguinal hernia were diagnosed during active duty service.

2.  His disabilities leave him in need of regular aid and attendance.


CONCLUSIONS OF LAW

1.  The criteria for service connection of atherosclerosis and inguinal hernia are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303 (2014).

2.  The criteria for special monthly compensation on the basis of the need for regular aid and attendance have been met.  38 U.S.C.A. §§ 1114(l), 5107 (West 2014); 38 C.F.R. §§ 3.350(b), 3.352(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a) (2014).

The Veteran was diagnosed with minimal atherosclerotic vascular disease in March 2005.  Mild iliac atherosclerosis was shown in September 2008.  Mild atherosclerosis of the left internal carotid artery was shown in March 2011.  These findings were made while he was still on active duty service.

The record shows he continued to be treated for atherosclerosis after separation, starting as early as the month after separation in January 2012.  An angiogram in February 2012 showed mild iliac atherosclerosis.  In April 2015, his treatment provider confirmed he has a current diagnosis of atherosclerosis.

As the evidence shows that he was diagnosed with atherosclerosis in service, and continues to be treated for it, the Board finds that service connection is warranted.

Similarly, the record shows that a suspected hernia was noted in September 2008.  The Veteran and his wife both testified that he was diagnosed with a mild inguinal hernia upon separation from active duty.  His post-service medical records show that he has a current diagnosis of inguinal hernia.  Accordingly, service connection for this disability is also warranted.





SMC

Under 38 U.S.C.A. § 1114(l), SMC for aid and attendance is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or, is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2014).  

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3 .350(b)(3).  The following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: inability of the claimant to dress and undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.  
38 C.F.R. § 3.352(a).

There need not be a constant need but, rather, only a regular need for aid and attendance.  Id.  It is not required that all of the disabling conditions are present or are due to a service-connected condition to warrant SMC. Id.; see also Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The Board finds that SMC on the basis of a need for aid and attendance is warranted.  He has chronic pain from radiculopathy of the bilateral lower extremities, degenerative disc disease of the lumbar and cervical spine, arthritis of the bilateral knees and shoulders.  He also has a pseudo tumor cerebri, which is associated with his bilateral papilledema.  These disabilities lead to balance and ambulation problems, and the record shows that he was issued a wheelchair due to chronic pain in late 2012.  He is able to feed himself, but is not able to make his own meals, or to bathe or ambulate on his own.  His physician opined in August 2014 that he needed his wife to assist him with almost all activities of daily living.  During his April 2015 hearing, the Veteran and his wife testified that he needs her help to get out of bed in the morning, to get in and out of his motorized wheelchair and the car.  He has reduced grip strength.  He takes strong pain medication for his disabilities that further reduces his abilities.  Further, he has posttraumatic stress disorder (PTSD), which impacts his ability to leave the house.  His wife testified that he has been a suicide risk in the past and that he cannot be left alone.  This evidence shows that he is in need of regular aid and attendance.


ORDER

Service connection for atherosclerosis is granted.

Service connection for inguinal hernia is granted.

Entitlement to SMC on the basis of a need for aid and attendance is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


